 

Exhibit 10.3

June 1, 2015

 

Mr. Angelo Costa

S & R Costa Realty L.P.

PO Box 107

Fort Lee, NJ 07024

 

Re:Proposal to Lease

181 Legrand Avenue

Northvale, New Jersey

 

Dear Mr. Costa:

 

In response to the request from your attorney Mark D Madaio in his May 21, 2015
correspondence, the following is a Proposal to renew and extend to lease for the
subject facility dated November 1, 2003 between Inrad Optics (“Tenant”) and S &
R Costa Realty, LLP (“Landlord”) which reflects the terms and conditions agreed
upon at our meeting of May 20, 2015:

 



Location: 181 Legrand Avenue   Northvale, New Jersey     Area: 41,935 square
feet     Term: Two (2) Years     Commencement: June 1, 2015

 





Rent: Year One- $ 6.75 per square foot, net.   Year Two- $ 6.75 per square foot,
net.

  



Option to expand: Tenant shall have the right to expand to the adjacent 3,500
square feet of additional space under the same rent, terms covenants and
conditions.     Renewal Option: Tenant shall have the option to renew the lease
for an additional term of two years under the same terms covenants and
conditions, by providing 6 months prior notice at a rent as follows:

 

  Option Year Three- $ 6.75 per square foot, net.   Option Year Four- $ 7.00 per
square foot, net.

 



Broker: Tenant confirms that no broker was involved in or is entitled to any
real estate brokerage commission in connection with this
agreement.   Furthermore, Tenant indemnifies Landlord for any claim for fees or
other charges related to broker services by Dickstein Real Estate Services in
connection with this tenancy, and agrees that any and all such charges are the
responsibility of Tenant

 



Mr. Angelo Costa June 1, 2015 Costa Realty, L.P. Page 2 Fort Lee, NJ 07024  

 



 

 

 



Work by Landlord: As in inducement to execute this agreement, Landlord has
agreed to continue to prosecute the completion as rapidly as possible repairs to
the roof and to complete the repair work to the exterior stairway by no later
than June 30, 2015 and finally Landlord agrees to paint the partitions that were
stained due to the roof leaks in a color selected by Tenant, with such work
completed no later than July 31, 2015.

 

All other terms and conditions of the lease dated November 1, 2003 remain in
full force and effect. If the foregoing Proposal to Lease is acceptable, kindly
countersign and return one copy of this agreement where indicated below:

 

  Sincerely,       William J. Foote, CPA   CFO, Secretary and Treasurer

  

ccMs. Amy Eskilson

 

AGREED:         By Landlord:   S & R COSTA REALTY, LLP         By:       Mr.
Angelo Costa  

  



 

 